NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1260-20

M.M.,1

          Plaintiff-Appellant,

v.

STOCKTON UNIVERSITY,

          Defendant-Respondent.


                   Argued December 14, 2021 – Decided February 25, 2022

                   Before Judges Currier and DeAlmeida.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Atlantic County, Docket No. L-0176-18.

                   Steven D. Cahn argued the cause for appellant (Cahn &
                   Parra, Inc., attorneys; Steven D. Cahn, on the briefs).

                   John D. North argued the cause for respondent
                   (Greenbaum, Rowe, Smith & Davis, LLP, attorneys;
                   John D. North, of counsel and on the brief; Alexander
                   W. Raap, on the brief).


1
  In light of the sensitive issues discussed here, we use initials to protect the
party's privacy. R. 1:38-3.
PER CURIAM

      Plaintiff alleges that while he was a student at Stockton University, he

suffered from depression that debilitated him to the extent that he could not leave

his apartment, was missing course assignments, and skipping classes. He sought

treatment at the University's Wellness Center.

      Plaintiff also spoke with the professors of his three classes, informing

them of his condition and requesting their cooperation in an effort to avoid

failing the courses. Two of the three professors agreed to give him additional

time to successfully complete their courses. A third professor told him that, due

to the nature of the class, plaintiff could not make up the missed work and the

professor suggested plaintiff withdraw from the course. Because the date to

withdraw from a class without penalty had passed, the only option available to

avoid failing the class was to apply for a medical withdrawal.           After the

University denied the request for the medical withdrawal, plaintiff received a

failing grade in the third course.

      In his complaint, plaintiff alleged the University violated the New Jersey

Law Against Discrimination (LAD), N.J.S.A. 10:5-1 to -50, when it failed to

accommodate his disability—depression. Defendant's first motion for summary

judgment was unsuccessful. However, the trial court granted defendant's second


                                                                             A-1260-20
                                        2
motion for summary judgment, finding plaintiff required a medical expert to

prove he had a disability and to establish his depression was so severe that he

was disabled.

      Because plaintiff presented sufficient evidence to support the finding of a

disability and, therefore, demonstrated a prima facie case of a failure to

accommodate his disability, we reverse.

      The 2016-17 school year was plaintiff's fourth year attending Stockton.

Even if plaintiff had successfully completed his coursework that year, he still

needed additional credits to achieve his undergraduate degree. He testified

during his deposition that he began to suffer from depression during the early

winter months of 2017. He stated he felt "an inability to concentrate and an

inability to focus on [his] schoolwork."      He began to experience "suicidal

thoughts," could not get out of bed, rarely left his apartment, and was not

participating in his regular activities. He also stopped going to class.

      On March 17, 2017, while out with friends, plaintiff experienced what he

described as a breakdown. Ten days later, he sought help from Stockton's

Wellness Center on campus.

      Plaintiff was evaluated by Michael Levin, MS, LPC, LCADC, the

Assistant Director of Counseling Services at the Wellness Center, who


                                                                           A-1260-20
                                        3
diagnosed plaintiff with major depressive disorder.        In a document titled

"Learning Access Program Documentation of Diagnosed Disability," Levin

indicated that plaintiff was "[u]nable to sleep, [had] difficulty attending class,

[and was] not completing assignments." Levin noted plaintiff "presented with

anxiety and depression symptoms throughout the period of treatment.

Depression worsened in the past week." Under the titled entry "Suggested

Accommodations," Levin recommended Stockton accommodate plaintiff with

"extensions on exams and classwork when symptomatic." Plaintiff attended

weekly sessions with Levin until the end of the school year in April 2017.

      The deadline to withdraw from a class without an academic penalty for

the spring semester was April 7, 2017. Plaintiff did not request withdrawals

from any of his courses prior to that date.

      On April 28, 2017, the last day of the spring semester, plaintiff met with

Patricia McConville, the Coordinator of Services for Students with Disabilities

in the University's Learning Access Program (LAP). McConville gave plaintiff

an Accommodation Request Form that he could use to request accommodations

for his fall 2017 courses.

      The first sentence of the printed form stated: "This form certifies that the

following student has presented the necessary documentation to authenticate


                                                                            A-1260-20
                                        4
his/her disability." McConville found accommodations were necessary, stating

on the form:

              Symptoms associated with medical condition are
              unpredictable, episodic in nature, and with varying
              degrees of severity. Please consider an occasional
              extension of due dates and/or rescheduling of exams.
              When symptomatic student will email faculty to justify
              need for extension/absence. Symptoms related to
              medical condition may impact ability to arrive to class
              on time under certain conditions. Please allow student
              briefly leave class when necessary.

      Plaintiff was enrolled in three courses in the Spring 2017 semester. As

stated, in April 2017, plaintiff contacted his professors seeking help with missed

assignments and classes.      In doing so, he disclosed to each professor his

diagnosis of depression and described his difficulty performing everyday

activities, including attending class and completing coursework.

      He was able to reach an informal agreement with one of the professors,

who permitted him to turn in his term paper late and take the final exam. The

professor of a second course required plaintiff to sign an agreement, under which

plaintiff had until September 2017 to complete the remaining assignments for

the course.     The form stated "[m]edical [i]ssue[s]" as the reason for the

incomplete work. The agreement was signed by plaintiff, the professor, and an

assistant dean. Therefore, this was an accommodation approved by defendant.


                                                                            A-1260-20
                                        5
      The professor of the third course—Senior Synthesis—told plaintiff he

could not accommodate his request for an extension to complete missed

classwork and fulfill the course requirements. The professor provided several

reasons for his decision, notably that the nature of the course "is developing the

ability to communicate in group discussions, to present ideas clearly, to

carefully consider complex ideas presented by others and respond with

constructive contributions to group discussion, and more generally to

communicate professionally and intelligently in a structured interacti on." The

deadlines were "firm" because "they [were] an integral part of the coursework."

Therefore, it was not possible for plaintiff to make up the class "without actually

taking part in the course itself."

      The professor also served as plaintiff's academic advisor.         He gave

plaintiff only one option: complete the paperwork for an incomplete grade and

retake the course the next semester. He also advised plaintiff to seek a medical

withdrawal from the class.

      Because plaintiff could not complete Senior Synthesis, and the deadline

to withdraw from a class without an academic penalty had already passed,

plaintiff had to request a medical withdrawal. He submitted the request on May

9, 2017.


                                                                             A-1260-20
                                        6
      Along with his documents from the Wellness Center and LAP, plaintiff

also provided a note from his personal physician, Michael Findura, D.O., dated

April 24, 2017, stating, "Patient has major depressive disorder." In a subsequent

May 5, 2017 letter to the University, Dr. Findura stated that plaintiff was

"recently diagnosed with major depressive disorder and is having difficulty

completing tasks, concentrating and reading. Due to this medical condition, I

recommend a medical withdrawal from his class."

      After plaintiff filed the request for a medical withdrawal, the professor

teaching the Senior Synthesis course advised the provost's office he was in favor

of permitting plaintiff to retroactively withdraw from his course.

      On June 1, 2017, the Office of the Provost denied plaintiff's request

stating,

            We cannot justify granting a medical withdrawal for
            one course in the term, as you successfully completed
            other courses in the Spring 2017 term under the same
            circumstances. If you wish to submit an appeal for a
            medical withdrawal from all of your courses in the
            Spring 2017 term, we would consider it.

Plaintiff received an F in the Senior Synthesis course.

      In plaintiff's complaint, he alleges Stockton violated the LAD in failing to

grant him a reasonable accommodation despite his medical condition or

disability which resulted in him failing the Senior Synthesis course. After the

                                                                            A-1260-20
                                        7
close of discovery, defendant moved for summary judgment, asserting the

University's refusal to permit plaintiff to withdraw from the Senior Synthesis

course was not discriminatory because he only sought, and was granted, an

accommodation for the Fall 2017 semester, not the Spring 2017 semester.

      Defendant contended it complied with its policy which does not permit a

student to withdraw from a course after the class has concluded and grades have

been issued.   Defendant also asserted that plaintiff's request for a medical

withdrawal was not an accommodation as defined under the LAD. Because

plaintiff could not demonstrate a prima facie case of discrimination, defendant

asserted it was entitled to summary judgment.

      In denying the motion, the judge stated: "[T]here is no dispute that

plaintiff has a disability and that he was able to perform the activity having not

had the disability. So, the whole issue is whether or not he was denied the

benefit of the program or discriminated against because of the disability." The

judge further explained that

            it's documented that he's suffering from depression,
            both his family doctor and then through Stockton's
            program. They determined that he is suffering from
            depression and he really—he testifies that it paralyzed
            him; he couldn't do anything, he wasn't doing anything
            and he did go to all three teachers and indicate that he
            needed some kind of an accommodation . . . . But when
            you look at what the provost's office did . . . it doesn't

                                                                            A-1260-20
                                        8
            appear that they did any kind of in depth or any real
            investigation into all of the medical records or anything
            like that . . . . They just determined that it was late, it
            was in violation of the policy, or not compliant with the
            policy and they denied the request . . . asking for an
            accommodation.

      The judge denied the motion

            because there are many issues of fact in this case.
            [W]hether it was discriminatory to deny this medical
            withdrawal; given the facts of the case, given that . . .
            because of the nature of those [other two] classes he
            was able to get an accommodation and complete those
            classes and whether it was discriminatory to not allow
            him to withdraw from . . . the Senior Synthesis class as
            an accommodation . . . . I think a reasonable juror could
            reject Stockton's reasons for denying the medical
            withdrawal [request] after the semester ended and I
            think there's questions of credibility on both sides.

      Several months later, defendant renewed its motion for summary

judgment. The University asserted plaintiff had not presented sufficient proofs

of a disability that prevented him from completing the Senior Synthesis class.

Stockton stated plaintiff required testimony of a witness competent to give

testimony regarding his disability and specifically whether the disability

prevented him from completing his coursework.

      In opposing the motion, plaintiff contended Stockton had already

conceded he was disabled. He pointed to the accommodation form McConville



                                                                          A-1260-20
                                        9
signed in April 2017 in which she verified that plaintiff had "presented the

necessary documentation to authenticate his disability."

      The court found McConville's form was not relevant to whether Stockton

had acknowledged plaintiff's disability. Although the judge stated she did not

doubt plaintiff's testimony that he was depressed, she determined that plaintiff

required expert medical testimony to satisfy the first prong of an LAD failure to

accommodate a disability action.      Therefore, the court granted defendant

summary judgment on December 18, 2020.

      Our review of a trial court's grant or denial of a motion for summary

judgment is de novo. Branch v. Cream-O-Land Dairy, 244 N.J. 567, 582 (2021).

We apply the same standard as the motion judge and consider "whether the

competent evidential materials presented, when viewed in the light most

favorable to the non-moving party, are sufficient to permit a rational factfinder

to resolve the alleged disputed issue in favor of the non-moving party." Brill v.

Guardian Life Ins. Co. of Am., 142 N.J. 520, 540 (1995). See Rozenblit v. Lyles,

245 N.J. 105, 121 (2021); R. 4:46-2(c).

      "To decide whether a genuine issue of material fact exists, the trial court

must 'draw[] all legitimate inferences from the facts in favor of the non-moving

party.'" Friedman v. Martinez, 242 N.J. 449, 472 (2020) (alteration in original)


                                                                           A-1260-20
                                      10
(quoting Globe Motor Co. v. Igdalev, 225 N.J. 469, 480 (2016)). "Summary

judgment should be granted . . . 'after adequate time for discovery and upon

motion, against a party who fails to make a showing sufficient to establish the

existence of an element essential to that party's case, and on which that party

will bear the burden of proof at trial.'" Friedman, 242 N.J. at 472 (quoting

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)).

      To determine the extent of the protection afforded to disabled persons

under the LAD, we must look to the analytical framework of the Rehabilitation

Act (RA), 29 U.S.C. § 794, and the Americans with Disabilities Act (ADA),

42 U.S.C. §§ 12101 to -12213. J.T. v. Dumont Pub. Sch., 438 N.J. Super. 241,

263 (App. Div. 2014).

      In a failure to accommodate a disability case under the RA and ADA

standards, plaintiffs are required to show they "(1) had a disability; (2) [were]

otherwise qualified to participate in the activities or program at issue; and (3)

[were] denied the benefits of the program or otherwise discriminated against

because of [their] disability." Id. at 264 (citing Chambers v. Sch. Dist. of Phila.

Bd. of Educ., 587 F.3d 176, 189 (3d Cir. 2009)). If the plaintiff can meet this

burden, the question then becomes whether the accommodation was reasonable.

Lasky v. Moorestown Twp., 425 N.J. Super. 530, 539-44 (App. Div. 2012);


                                                                             A-1260-20
                                       11
Ellison v. Creative Learning Ctr., 383 N.J. Super. 581, 595-96 (App. Div. 2006).

The defendant may argue as an affirmative defense that the requested

accommodation created an undue burden on the defendant.              Hall v. Saint

Joseph's Hosp., 343 N.J. Super. 88, 108-09 (App. Div. 2001).

      The trial court found plaintiff failed to satisfy the first prong as he lacked

expert testimony to support the finding of a disability. We disagree. Plaintiff

testified he was depressed and he described the effect the condition had on him

including an inability to get out of bed, leave his apartment, attend class,

complete coursework, and participate in any of his usual activities. He also

described having suicidal thoughts.      He sought help from the University's

Wellness Center where he was diagnosed with major depressive disorder and

attended counseling sessions until the semester ended. He also saw his family

physician who diagnosed him with major depressive disorder.

      Moreover, when plaintiff applied for an accommodation in April 2017,

the University's Coordinator of Services for Students with Disabilities certified

on the accommodation form that "[plaintiff] has presented the necessary

documentation to authenticate his/her disability."

      According to defendant, the accommodation form was for the 2017 Fall

semester classes. Nevertheless, the program coordinator found in April 2017


                                                                              A-1260-20
                                       12
that plaintiff had a disability that required accommodation—meaning he

demonstrated a disability at the time she executed the form.

      We are satisfied plaintiff presented sufficient proofs of a disability to

withstand summary judgment on his claims. In its decision on the first summary

judgment motion, the court stated, "[T]here is no dispute that plaintiff has a

disability." After hearing the second motion, the court agreed with defendant's

new argument that there was not sufficient expert testimony regarding the

disability to support the LAD claim.

      Two experts—one employed by the University specifically to treat

students who require counseling—have diagnosed plaintiff with major

depressive disorder. Those experts and plaintiff can be cross-examined as to the

extent of plaintiff's disability and whether it prevented him from attending

classes and completing coursework. But, as the trial judge initially found, there

is no evidence refuting the diagnosis. To the contrary, the diagnosis was made

by the University's own Wellness Center personnel.          Another University

employee certified plaintiff was suffering from a disability severe enough that

he would require an accommodation for the next semester—an acknowledgment

that plaintiff had shown evidence of a disability that would continue and require

future accommodations. With those proofs, rendered and accepted by its own


                                                                           A-1260-20
                                       13
employees, defendant cannot sustain its argument that there was insufficient

evidence of a disability.

      In finding plaintiff had not established he suffered from a disability, the

trial court rejected McConville's April 28, 2017 form because she found it was

a ruling from an administrative proceeding and, therefore, inadmissible in a

Superior Court proceeding. This was a misapprehension of the circumstances.

McConville was the University's Coordinator of services for students with

disabilities. She interviewed students who presented with a disability to discuss

their needs for the determination of reasonable accommodations. This was not

an administrative agency proceeding; it was the University implementing its

own policy to afford students with disabilities "equal access for academic

success."

      The trial court's reliance on Clowes v. Terminix Int'l., Inc., 109 N.J. 575

(1988) was misplaced. In Clowes, the plaintiff alleged he was terminated

because of his alcoholism. Id. at 583-84. In considering whether the plaintiff

had established a prima facie case of discrimination, the Supreme Court found

the plaintiff did not sustain his burden of proving he was handicapped —as an

alcoholic—at the time of his discharge. Id. at 597. The Court noted that

"[c]onspicuously absent from the record is any testimony from a treating or


                                                                           A-1260-20
                                      14
examining physician that [the plaintiff] had been diagnosed as an alcoholic."

Ibid.

        Because the plaintiff's only proof of alcoholism was his own testimony

and a partial medical record in which "alcoholism" was handwritten after the

entry of "Diagnoses," the Court found the evidence was "insufficient to prove

that he suffered from [alcoholism]." Id. at 598. The Court stated that "[g]iven

the complexity of the many diagnostic procedures involved, expert medical

testimony is required to establish the fact of the employee's alcoholism." Id. at

597.

        The circumstances here differ from those in Clowes. Plaintiff has two

diagnoses of major depressive disorder—from his personal physician and a

licensed professional counsel or employed by the University in its Wellness

Center. As stated, these witnesses can be cross-examined regarding the degree

of plaintiff's disability and to what extent it affected his ability to complete the

Senior Synthesis course.       The trier of fact will determine whether the

University's denial of the requested accommodation was reasonable.

        Reversed and remanded for further proceedings in accordance with this

opinion. We do not retain jurisdiction.




                                                                              A-1260-20
                                        15